—Judgment, Supreme Court, New York County (Martin Evans, J.), entered October 28, 1994, is unanimously modified, on the law, to the extent of amending said judgment to read as follows:
*180Ordered that this matter is remanded to the respondent, Board of Elections in the City of New York, and it is further
Ordered that respondent, Board of Elections in the City of New York perform its statutory duty and sign and file a canvass of the votes cast at the September 13, 1994 New York County Liberal Party primary election for the Public Office of Member of the State Assembly, 73rd Assembly District, no later than 11 o’clock in the forenoon of the 1st day of November, 1994, and it is further
Ordered that respondent Board shall convey a certified copy of said signed canvass to Mr. Justice Martin Evans on or before 2:00 p.m. on the 1st day of November, 1994, together with all paper ballots cast at said election, and it is further
Ordered that should respondent Board fail to sign and file said certified canvass in accordance with the provisions of this order the Commissioners of said Board and each of them voting not to sign and file said canvass shall appear before Mr. Justice Martin Evans at 2:00 p.m. on the 1st day of November, 1994 to show why they should not be held in contempt of court.
As thus modified, the judgment of Mr. Justice Evans is otherwise affirmed, without costs and without disbursements. The unpublished order of this Court entered herein on October 31, 1994 is hereby recalled and vacated. Concur—Ellerin, J. P., Ross, Rubin and Nardelli, JJ.